DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 11046587, formerly US Patent Application: 16/308928 and in view of Zones (WO 03/020641).
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘587 does not disclose the use of a structure directing agent or one with the formula described in Claim 16 or use of a seed.
	As to both of these, Zones teaches a method of making a CHA sieve (title and abstract).  The process combines an aluminum source, a silica source, water, a structure directing agent (SDA), such as: N, N, N-trimethyl-1-adamantammonium cations (pg. 3, lines 15-20).  This SDA contains a cyclic carbon chain (pg. 5, lines 1-5).  The silica and alumina are in the form of SiO2 and Al2O3 (table A, line 7).  Additionally, Zones explains that use of a seed can decrease the time necessary for complete crystallization to occur and can lead to an increased purity of the product (pg. 5, lines 16-18).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate both a seed and a structure directing material, such as N, N, N-trimethyl-1-adamantammonium cations, as used in Zones for use in US Pat: 11046587 because these are known to facilitate formation of CHA zeolite formation to predictably yield formation of the same product. 
	As to the volumes, they are adjacent.  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, line 1 “onr” should be “one”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16-30 use the word “zeolitic” throughout the claims, but this is unclear and should be amended to “zeolite”.

	Claim 16, line 5 says “a liquid solvent system”, but it is unclear how this solvent is a “system”.  It is recommended to describe the solution as just “a liquid solvent”.

	Claim 16, lines 13-15 describes “wherein the seed crystals comprise one or more zeolitic materials with one or more cationic organotemplates as counter-ions at the ion exchange sites of the framework structure”.  However, it is unclear if this “one or more cationic organotemplates” is the same as the “one or more tetraalkylammonium cation” or if this is in addition to this.  Until otherwise clarified, these compounds will be treated as the same. 

	Claim 20, line 3 says “upon exiting the reactor in”.  This sentence appears incomplete. Additionally, second and third sentences appear incomplete.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 17, 19, 20, 24, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Zhendong, et al. “Widening Synthesis Bottlenecks. . . “ and in view of Zones (WO 03/020641) and in view of Valyocsik (US Pat.: 4368174) and in view of Mohanan (US Pub.: 2014/0112854).
As to Claims 16, 24, 29 and 30, Liu describes a method of making a SSZ-13 zeolite using a continuous-flow (title) reactor (pg. 5686, middle para, “the product flowing out of the continuous-flow reactor provide to be fully crystallized. . “).  The sieve contains both Si and Al (pg. 5683, col. 2, para. 2) combined together to form aluminosilicate (pg. 5685, col. 1, lines 22, 29, pg. 5686, lines 4).  The sieve is useable as a atalyst for NOx removal (see abstract).
The process of making the sieve combines an aluminum source (pg. 5685, line 7) and a silica source (pg. 5685, lines 20-22) and a liquid, which can be considered a liquid solvent system (Fig. 4, “supernatant liquid”).  Liu also explains that when there is a seed used, there is an increase in crystallinity (pg. 5684, col. 2, lines 36).  The synthesis is performed at a temperature of 210 degrees C or longer at a temperature of 160 degrees C or 130-165 degrees C (pg. 5684, col. 2, lines 10-15).  
The SSZ-13 product is a CHA-type sieve (pg. 5684, col. 2, lines 20-21).
Liu does not specifically state that the Si and Al in the aluminosilicate zeolite is in the form of SiO2 and Al2O3, that the formation mixture contains one or more tetraalkylammonium cations, the rate of feeding the mixture into the continuous flow reactor, the volume of the continuous flow reactor or that the seed contains one or more cationic organotemplates.
	As to the presence of SiO2, Al2O3 and at least one or more tetraalkylammonium cations, Zones teaches a method of making a CHA sieve (title and abstract).  The process combines an aluminum source, a silica source, water, a structure directing agent (SDA), such as: N, N, N-trimethyl-1-adamantammonium cations (pg. 3, lines 15-20).  This SDA contains a cyclic carbon chain (pg. 5, lines 1-5).  The silica and alumina are in the form of SiO2 and Al2O3 (table A, line 7).  Additionally, Zones explains that use of a seed can decrease the time necessary for complete crystallization to occur and can lead to an increased purity of the product (pg. 5, lines 16-18).  
	As to the presence of SiO2, Al2O3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the silica and alumina in the chabazite zeolite of Liu is in the form of SiO2 and Al2O3 because Zones shows that an analysis of a chabazite sieve shows that the silica and alumina present in the product are in these forms.  	As to the use of at least one or more tetraalkylammonium cation, Zones does not provide a reason for using the cationic SDA.
	Mohanan explains that the synthesis of zeolite is typically performed using a structure directing agent (para. 6).  The reference explains that use of an SDA is part of the conventional synthesis of zeolites (para. 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SDA, as taught by Mohanan, such as N, N, N-trimethyl-1-adamantammonium cations, as taught by Zones for use with making the CHA of Liu because Mohanan explains that use of SDA are conventional in the art and Zones describes one that is effective in the production of chabazites. 
	As to the seed material having one or more cationic organotemplates as counter-ions at the ion-exchange sites of the framework structure, since Zones teaches adding a seed material with a cationic organotemplate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cationic organotemplate of Zones would function as a counter-ion at the ion-exchanges sites of the framework structure because the same compositions used the same way would have the same functions in the same product. 
	As to the volume of the continuous flow reactor and the liquid hourly space velocity feature, Valyocsik describes an apparatus for the continuous down-flow of zeolite production (title).  Valyocsik explains in the background that the prior art typically manufactures their zeolite in batch-wise autoclaves and that this requires many hours for completion and is labor-intensive (col. 1, lines 59-65).  Use of a continuous-stream crystallization process affords the unique advantages of production efficiency, product quality control, facile and independent control of nucleation and growth stages of crystal formation using temperature and pH gradients (col. 2, lines 29-36).  As to the volume in the reactor, Valyocsik explains in one example that the reactor volume can be 496 milliliters (example 1 and col. 10, lines 39-40).  As to the liquid hourly space velocity of the reaction medium in the reactor, Valyocsik explains that the LHSV can range from 0.22 to 0.44 (see Table 1) or 0.25 to 0.48 (table 2) for 1 to 5 hrs (col. 5, lines 47-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reactor with a volume of 496 milliliters, as taught by Valyocsik for making the zeolite material, as taught by Liu because this volume is known to be effective for use in a continuous-flow reactor for the manufacture of zeolite.
	As to the flow rate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the components of the reactants into a continuous flow reactor at a rate of 0.25 to 0.48 from 1-5 hrs, as taught by Valyocsik for use with the manufacture of zeolite, as taught by Liu and Zones because this flow rate is known to be effective for the manufacture of zeolites in a continuous flow reactor. 

	As to Claim 17, Valyocsik teaches that the reactor used can be a tube (col. 4, lines 11-15).

	As to Claim 19, Zones teaches that the system can be operated under autogenous pressure (pg. 5, line 11).

	As to Claim 20, Liu teaches that at the outlet of the continuous flow reactor, cooling water is fed to cool down the slurry and then the slurry is then centrifuged, washed and dried (see pg. 14270 under “Detailed Description of the Continuous Flow Synthesis”).
	 
Claim(s) 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui, Zones, Valyocsik and Mohanan as applied to claim 16 above, and further in view of Feyen et al. (KR 20170013989).
Lui, Zones, Valyocsik and Mohanan describes use of structure directing agents (see Zones above) comprising one cyclic group, but does not describe adding another structure directing agent with the formula: tetraalkylammonium as a cation. 
Feyen describes a CHA zeolite made by combining a cycloalkyl and a tetralkyl ammonium compound (title).  Feyen explains that this process is a cost-effective method for preparing a CHA sieve and obtain the desired catalytic properties of the material (para before “Description of Embodiments”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize both a cyclic as well as an alkyl ammonium cation structure directing agent, as taught by Feyen for use in the manufacture of CHA, as taught by Lui, Zones, Valyocsik and Mohanan because combining both of these produces a CHA with good catalytic properties while maintaining the cost effectiveness of the process of making.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui, Zones, Valyocsik and Mohanan as applied to claim 16 above, and further in view of Rivas-Cardona (US Pub.: 2015/0151286).
Valyocsik describes separating solids from the liquid (col. 5, lines 52-60, col. 6, lines 29-40).  The solid is crystallized with seeding material (col. 3, lines 2-4) and therefore the solid contains seed.
Valyocsik does not state that the composition includes a lubricant however.
R-C describes a method of making a CHA zeolite (title).  The process describes mixing a catalyst with binders, such as lubricants and other additives prior to shaping (para. 64).  The entire composite being useable as a catalyst (para. 72, 73).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a lubricant with the CHA, as taught by R-C for use in the catalyst of Valyocsik, Lui, Zones and Mohanan because use of these additives are known to facilitate formation of a catalyst body that enables efficient use of the catalyst.

Claim(s) 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui, Zones, Valyocsik and Mohanan as applied to claim 20 above, and further in view of Bull (WO 2010/054034) and in view of Corbin (WO 99/02483).
Bull describes a chabazite zeolite (title) made using an alumina source, a silica source, alkali source and a structure directing agent (para. 11).  The CHA zeolite produced is then ion exchanged to remove the alkali from the sieve (para. 12), followed by calcining the sieve (para. 12).  Calcination temperatures can range from 350 degrees C to 700 degrees C (para. 37).  The CHA of Bull can then be further ion-exchanged with another metal, such as Fe or Cu (para. 12).  Fe and Cu are transition metals.  Bull explains that the alkali removal may be performed by exchange with an ammonium salt (para. 37).  Calcination is performed after the ammonium exchange (para. 37).  This catalyst is effective to treat pollutants in an exhaust gas stream (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ion-exchange the CHA sieve with an ammonium salt, followed by calcining the sieve, followed by further ion-exchanging the sieve with a metal, as taught by Bull for use with the process of Lui, Zones, Valyocsik and Mohanan because this process is known to produce an effective catalyst for the treatment of pollutant gases.
	As for the sieve being in the H-form, Corbin explains that when a CHA-type sieve is made and then ion-exchanged with an ammonium salt, the product is an H-form CHA (page 5, example 1, para. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the calcinated form of an ammonium-exchange CHA is an H-form CHA in Bull because Corbin explains that calcination the same composition at the same temperature ranges will convert the ammonium-form of CHA into the H-form.

Allowable Subject Matter
Claims 18, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Desmond (US Pat.: 4504590) describes use of a lubricant (see Claim 5) but this is a graphite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 11, 2022